Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 02/16/2022 with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20160190678 of record), hereinafter Hong, in view of Takaki et al (US 20120229345), hereinafter Takaki.

Regarding claim 1,
Hong discloses a film antenna (an antenna device 103, Fig 2), comprising:
a dielectric layer (a dielectric substrate 131, Fig 2);
a first electrode (a radiation conductor 135, Fig 2) on a top surface of the dielectric layer;
a second electrode (a dummy pattern 137, Fig 2) to be electrically connected to the first electrode (paragraph [0048] “arrangement of the conducting wires 133a forming the radiation conductor 135 and arrangement of the conducting wires 133a forming the dummy pattern 137, respectively”.

However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]).
Hong as modified does not teach an insulation layer formed on the top surface of the dielectric layer to cover the first electrode; and the second electrode on a top surface of the insulation layer.
However, Takaki teaches an antenna (Fig 2), comprising 
a dielectric layer (a dielectric layer L4, Fig 2);
a first electrode (a coupling electrode 10, Fig 2) on a top surface of the dielectric layer;
an insulation layer (a dielectric layer L3, Fig 2) formed on the top surface of the dielectric layer to cover the first electrode; and
a second electrode (a radiation electrode 20, Fig 2) on a top surface of the insulation layer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an insulation layer formed on a top surface of a dielectric layer to cover a first electrode, and a second electrode on a top surface of the insulation layer in Hong as modified, as taught by Takaki, in order to provide a small antenna having good antenna characteristics and high gain for wireless communications.
[AltContent: arrow][AltContent: textbox (R2)][AltContent: arrow][AltContent: textbox (R1)][AltContent: textbox (Hong (US 20160190678))]
    PNG
    media_image1.png
    658
    658
    media_image1.png
    Greyscale

[AltContent: textbox (Hong (US 20160190678))]
    PNG
    media_image2.png
    599
    731
    media_image2.png
    Greyscale


[AltContent: textbox (Takaki (US 20120229345))]                                        
    PNG
    media_image3.png
    775
    588
    media_image3.png
    Greyscale




Hong as modified in view of Takaki discloses the claimed invention, as described in claim 1.
Hong does not explicitly teach the first electrode and the second electrode are formed of at least one selected from the group consisting of silver (Ag), gold (Au), copper (Cu), aluminum (Al), platinum (Pt), palladium (Pd), chromium (Cr), titanium (Ti), tungsten (W), niobium (Nb), tantalum (Ta), vanadium (V), iron (Fe), manganese (Mn), cobalt (Co), nickel (Ni), zinc (Zn), molybdenum (Mo), calcium (Ca), and an alloy thereof. 
However, it’s well known in the art that a conducting wire is formed of at least one selected from the group consisting of silver (Ag), gold (Au), copper (Cu), aluminum (Al), platinum (Pt), palladium (Pd), chromium (Cr), titanium (Ti), tungsten (W), niobium (Nb), tantalum (Ta), vanadium (V), iron (Fe), manganese (Mn), cobalt (Co), nickel (Ni), zinc (Zn), molybdenum (Mo), calcium (Ca), and an alloy thereof. See Kojima, US 20130222198, paragraph [0024]).

Regarding claim 3,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 2.
Hong does not explicitly teach the first electrode and the second electrode are formed of at least one of silver and a silver-palladium-copper (APC) alloy. 
However, it’s well known in the art that a conducting wire is formed of at least one of silver and a silver-palladium-copper (APC) alloy. See Kojima, US 20130222198, paragraph [0024]).

Regarding claim 4,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 2.
Hong does not explicitly teach the first electrode and the second electrode are formed of at least one of copper and a copper-calcium (Cu--Ca) alloy. 


Regarding claim 5,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 2.
Hong does not explicitly teach the first electrode and the second electrode have a solid pattern structure; a thickness of the first electrode is in a range from 80 .ANG. to 200 .ANG. and a transmittance of the first electrode is 70% or more; and a thickness of the second electrode is in a range from 350 .ANG.  to 5,000 .ANG.  and a transmittance of the second electrode is 10% or less. 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first electrode and a second electrode having a solid pattern structure; a thickness of the first electrode being in a range from 80 .ANG.  to 200 .ANG. and a transmittance of the first electrode is 70% or more; and a thickness of the second electrode being in a range from 350 .ANG.  to 5,000 .ANG.  and a transmittance of the second electrode is 10% or less in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 6,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 2.
Hong teaches the first electrode has a mesh-type structure (Fig 2).
Hong does not explicitly teach the second electrode has a solid pattern structure. 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first electrode having a mesh-type structure and a second electrode having a solid pattern structure in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 7,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 6.
Hong does not explicitly teach a thickness of the first electrode is in a range from 1,500 .ANG.  to 5,000 .ANG., and a transmittance of the first electrode is 70% or more; and a thickness of the second electrode is in a range from 350 .ANG.  to 5,000 .ANG., and a transmittance of the second electrode is 10% or less.
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thickness of a first electrode being in a range from 1,500 .ANG.  to 5,000 .ANG., and a transmittance of the first electrode being 70% or more; and a thickness of a second electrode being in a range from 350 .ANG.  to 5,000 .ANG., and a transmittance of the second electrode being 10% or less in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 8,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 6.
Hong teaches a dummy mesh layer (the dummy pattern 137 is a dummy mesh layer) formed around the first electrode (Fig 2). 

Hong as modified in view of Takaki discloses the claimed invention, as described in claim 1.
Hong teaches the first electrode includes an antenna array electrode (a plurality of electrodes 135, Fig 3) and a transmission line (a transmission line 139, Fig 3). 

Regarding claim 11,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 10.
Hong does not explicitly teach the second electrode includes a driving electrode or a pad electrode. 
	However, it’s well known in the art that an electrode may have a driving electrode or a pad electrode for electrical connectivity.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second electrode including a driving electrode or a pad electrode in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 12,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 11.
Hong teaches the second electrode is electrically connected to the transmission line included in the first electrode (Fig 3). 

Regarding claim 13,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 1.
Hong does not explicitly teach a transmittance of the second electrode is 0 (zero). 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a transmittance of a second electrode being 0 (zero) in Hong as modified, in order to provide a good visibility antenna device.

Regarding claim 14,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 1.
Hong teaches a display device (a display device 111, Fig 1) comprising the film antenna according to claim 1. 

Regarding claim 15,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 14.
Hong teaches the display device has a display region (a display region R1, Fig 1) and a peripheral region (a peripheral region R2, Fig 1).
Hong does not explicitly teach the first electrode is disposed in the display region, and the second electrode is disposed in the peripheral region. 
However, Hong teaches that equation (1) may be adjusted to calculate an opened area rate of the structure in which the conducting wires 133a are arranged in the form of a window or in the form of a grid as shown in FIG. 2 (paragraph [0048]). This teaching is result effect in order to adjust the light transmittance (paragraph [0049]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a display device having a display region and a peripheral region, and a first electrode being disposed in the display region, and a second electrode being disposed in the peripheral region in Hong as modified, in order to provide a good visibility antenna device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 20160190678 of record), hereinafter Hong, in view of Takaki et al (US 20120229345), hereinafter Takaki, and in view of Peng (US 20180314120 of record), hereinafter Peng.

Regarding claim 9,
Hong as modified in view of Takaki discloses the claimed invention, as described in claim 1.
Hong does not teach a via structure formed in the insulation layer to electrically connect the first electrode and the second electrode. 
However, Peng teaches an array substrate (Fig 5), comprising a via (a via h1, Fig 5) structure formed in an insulation layer (an insulation layer 228, Fig 5) to electrically connect a first electrode (a conductor 208a, Fig 5) and a second electrode (an electrode 206, Fig 5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a via structure formed in the insulation layer to electrically connect the first electrode and the second electrode in Hong as modified, as taught by Peng, in order to improve touch sensitivity.

[AltContent: textbox (Peng (US 20180314120))]
    PNG
    media_image4.png
    361
    787
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845